Moyer, C.J.
This affidavit of disqualification was filed by Don C. Iler, counsel for plaintiff Mary Rose Oakar, seeking the disqualification of Judge Timothy E. McMonagle from further proceedings in the above-captioned case.
Affiant contends that Judge McMonagle’s continued participation in this case creates an appearance of impropriety based upon his solicitation and receipt of an endorsement in his most recent reelection campaign from the defendant-newspaper. As further evidence of the alleged bias and prejudice, affiant cites Judge McMonagle’s refusal to rule on several discovery motions filed by affiant in this case.
Newspapers and other organizations routinely interview candidates for public office and endorse those candidates who they believe will best serve the public. Candidates seek these endorsements as further evidence of their fitness for public office and because of the weight they carry with the electorate. The mere fact that a judicial candidate has accepted a request for an interview with the editorial board of a local newspaper and later is endorsed by that newspaper does *1274not mandate the disqualification of that judge from cases in which the newspaper or its employees are parties. To hold otherwise would deprive judicial candidates of the ability to participate in an important public forum and would deny voters a significant source of information regarding the fitness of a candidate to serve in judicial office.
Having reviewed the record, I am unable to agree with affiant’s assertion that Judge McMonagle’s conduct in this case creates an appearance of impropriety. For these reasons, the affidavit is found not well taken and is denied.